Citation Nr: 1717148	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  10-18 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1974 to December 1992, with service in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

A service connection claim for a psychiatric disability encompasses claims for all acquired psychiatric disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the claim as reflected on the cover page. 

The Veteran provided testimony before a decision review officer in March 2010.  A transcript of that hearing is associated with the claims file.  

The Veteran was scheduled for a video conference hearing before the Board in November 2014; however, he failed to report for the proceeding.  Since that time, he has not presented good cause for his failure to report for the hearing.  Accordingly, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(d).  
  
In April 2015, the Board dismissed the service connection claim for PTSD.  The Veteran appealed the withdrawal of the PTSD claim to the United States Court of Appeals for Veterans Claims (Court).  In an August 2016 memorandum decision, the Court vacated the Board's dismissal of the PTSD claim and remanded the matter for readjudication consistent with the memorandum decision.  Pursuant to the terms of the August 2016 memorandum decision, the Veteran did not withdraw his service connection claim for PTSD with full understanding of the consequences.  Accordingly, the service connection claim for PTSD is still within the jurisdiction of the Board.
 
Moreover, in April 2015, the Board remanded the service connection claims for contagious bacteria infection, memory disorder, and skin disorder for additional development.  VA issued a supplemental statement of the case in September 2015 after completing the requested development.  In September 2015, the Veteran withdrew these service connection claims.  He was notified of the withdrawal in October 2015 and the Veteran did not indicate any disagreement with the withdrawal of the service connection claims for contagious bacteria infection, memory disorder, and skin disorder.  These issues were not recertified to the Board and are not within the Board's jurisdiction.    
   
The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran contends that he has an acquired psychiatric disorder that is related to service, specifically his service in Southwest Asia from August 1990 to December 1992.  His lay statements assert that he was exposed to the threat of scud missile attacks while in Southwest Asia and that he experienced the smell of dead bodies while on the "highway of death."  See March 2008, January 2009, August 2011 lay statements.  He further states that he experienced nightmares, decreased interest in social activities, panic attacks, and inability to be in crowded areas since his separation from service.  See January 2016 lay statement.  His VA treatment records include a diagnosis of PTSD from his VA social worker and a diagnosis of anxiety disorder from his VA psychiatrist.  See November 2014 and October 2014 VA treatment records.  

He was afforded VA psychiatric examinations in September 2013, December 2013, and August 2016.  The September 2013 and December 2013 VA examination reports reveal that the Veteran has a diagnosis of an anxiety disorder but did not meet the criteria for a diagnosis of PTSD.  These examination reports do not include a discussion regarding whether the Veteran's anxiety had its onset in service, or is otherwise related to service.  The Veteran has since been afforded an August 2016 VA psychiatric examination.  However, the examination report has not yet been initially reviewed by the AOJ.  The examiner diagnosed the Veteran with anxiety disorder and stated that he did not meet the diagnostic criteria for PTSD.  The examiner opined that the Veteran's anxiety disorder was less likely than not related to service as his anxiety symptoms seem to align with his employment changes.  A remand is required in order to obtain a medical opinion that provides a thorough rationale regarding whether the Veteran's diagnosed psychiatric disorder is related to service.
  
Also upon remand, the AOJ should associate with the claims file all outstanding records of VA treatment dated since January 2016.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all outstanding records of VA treatment dated since January 2016.  

2.  Request that the Veteran identify any outstanding private treatment records that are pertinent to the Veteran's claim.  The identified records should be associated with the claims file.  If the requested records are not available, a negative response should be associated with the claims file.       

3.  Schedule the Veteran for a VA psychiatric examination to address the nature, onset, and etiology of any current acquired psychiatric disorder.  

The examiner must conduct a complete psychological examination with any indicated testing and state each diagnosis conforming to the DSM-IV.  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied in this case, as it was certified to the Board before August 4, 2014.  79 Fed. Reg. 45094 (Aug. 4, 2014)).

(a)  The examiner should identify all acquired psychiatric disorders found to be present.  A diagnosis of PTSD must be ruled in or excluded.  If the Veteran meets the criteria for a DSM-IV diagnosis of PTSD, the examiner should identify the stressor(s) upon which such diagnosis is based.

The examiner should note that the Veteran served in Southwest Asia from August 1990 to December 1992 and that he has expressed a fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f)(3).  

The examiner should also review and consider the VA treatment records which include a diagnosis of PTSD rendered by the Veteran's VA social worker.  See November 2014 VA treatment record.    

(b)  For each disability diagnosed, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that such disability had its onset in, or is otherwise related, to service.

The examiner should review and consider the Veteran's March 2008, January 2009, August 2011, and January 2016 lay statements that discuss the Veteran's contentions regarding his in-service experiences and the symptoms he experienced since service.   

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.
4.  Then readjudicate the claim, to include initial review of the August 2016 VA examination report.  If the benefit sought on appeal is denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




